DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-3 are canceled in this application.
Claims 4-7 are pending in this application.
	Claim 7 is amended in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 02/04/2021 have been fully considered.
Applicant requests withdrawal of the 35 USC 112 rejections set forth in the previous office action.
The 35 USC 112 rejections set forth in the previous office action have been withdrawn, because of the present claim amendments.
Applicant argues that bottle closure assemblies constructed from first and second ethylene homopolymers with a melt index ratio of the second to the first ethylene homopolymer of at least 10 has surprising and unexpected results. Applicant cites table 3 as evidence for the surprising and unexpected results, showing the inventive examples 1 and 2 have higher shear strength, tear strength, and tensile strength than comparative example 3. Applicant’s argument is found to be not persuasive for the following reasons. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d), II. Applicant then claims a range for the ratio of melt indices of 10 or more from the second homopolymer to the first homopolymer. Applicant cites 3 examples, inventive examples 1 and 2 and comparative example 3 as evidence for superior and unexpected results.  According to Table 1 of the specification, Inventive example 1 has a melt ratio of (I2/I2) = 32.6, and inventive example 2 has a melt index ratio of (I2/I2) = 67.4. There appears to be no indication of a melt index ratio for comparative example 3, as well as comparative example 3 is made from a copolymer and not a blend of homopolymers (see Specification as originally filed, Pages 34-42, Table 1). Thus, applicant has provided two data points (32.6 and 67.4) that fall within the claimed range of melt ratio (I2/I2) ≥ 10.  However, applicant shows no data regarding the lower endpoint 10, no data for example from 10 to ~30, and no data for example from ~70 to 2/I2) < 10) to ascertain that the asserted surprising and unexpected properties exist at the endpoint of 10, but do not exist at for example ~9.  The value of 10 has not been proven by the provided data to be a critical endpoint value. Therefore, the evidence provided by the applicant does not compare a sufficient number of tests both inside and out of the claimed range.
"A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960), see MPEP 716.02(e). Applicant uses comparative example 3 as a comparison to show that the inventive examples 1 and 2 show superior and unexpected results. Claim 1 requires the bottle closure be made from ethylene homopolymer compositions, however comparative example 3 was made from a polyethylene copolymer of ethylene and 1-butene, as stated in the instant specification page 42. Comparative example 3 cannot be considered to represent the teachings of Wang, since Wang does not only pertain to a specific polyethylene copolymer 
Applicant argues that neither Wang nor Campbell teach making a bottle closure assembly as claimed with the presently claimed polymer composition. Specifically, applicant argues that neither Wang nor Campbell teach the use of ethylene homopolymers. Applicant’s argument is found to be not persuasive for the following reason.
Wang teaches a bottle closure made from a polyethylene interpolymer composition (Col. 1 Lines 5-11 - see "interpolymer" and Col. 15 Lines 47-51) wherein the interpolymer composition can be a homopolymer composition (Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer"). Wang teaches that the ethylene interpolymer, and therefore homopolymer, materials are suitable for making a wide variety of molded articles that include caps, lids, bottles, bottle cap liners, and dispensing closures having living hinges (Wang, Col. 1 Lines 5-43, Col. 6 Lines 65-67, Col. 7 Lines 1-50); therefore, Wang’s ethylene interpolymer, and therefore homopolymer, materials are considered to be suitable for forming molded bottle closure assembly components such as caps, tethers, and retaining means.
Applicant argues that the density and melt index ranges taught by Wang are broader than the claimed ranges and do not specifically teach the bottle closure assembly being prepared from the two polyethylene components of the recited density wherein each of the polyethylene homopolymer components differ by a factor of more than 10 in their relative melt indices. Applicant’s arguments are found to be not persuasive for the following reason.
Wang teaches a bottle closure made from a polyethylene homopolymer composition (Col. 1 Lines 5-11 - see "interpolymer" and Col. 15 Lines 47-51, Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer"). Wang teaches that the ethylene interpolymer materials are suitable for making a wide variety of molded articles that include caps, lids, bottles, bottle cap liners, and dispensing closures having living hinges (Wang, Col. 1 Lines 5-43, Col. 6 Lines 65-67, Col. 7 Lines 1-50); therefore, Wang’s ethylene interpolymer materials are considered to be suitable for forming molded bottle closure assembly components such as caps, tethers, and retaining means. Wang further teaches the ethylene homopolymer composition comprising: (1) 15-60 wt.% of a first ethylene homopolymer (Col 3 Lines 22-25 - see "interpolymer" and Col. 15 Lines 47-51 - see "interpolymer" and "homopolymer") having a density of from .875 to 0.975 g/cm3(Col 15 Lines 55-59) and (II) 30-85 wt.% (Col. 3 Lines 27-30), of a second ethylene homopolymer (Col 3 Lines 27-30 - see "interpolymer" and Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer") having a density of from 0.91 to 0.975 g/cm3 (Col. 16 Lines 61 – Col. 17 Line 6). Wang’s first and second ethylene interpolymer content ranges are completely encompassed within the claimed ranges of 95-5 wt.% and 5-95 wt.%, respectively. Therefore, Wang’s content ranges satisfy the claimed ranges (see MPEP 2131.03). Wang’s first and second ethylene interpolymer density ranges completely encompass the claimed ranges of 0.950 to 0.975 and 0.950 to 0.975, respectively. Therefore, Wang’s density ranges establish a prima facie case of obviousness 
Claim Interpretation
Claims 4-7 recite a limitation “melt index I2.” This limitation represents melt index as measured according to ASTM D1238 when conducted at 190oC using a 2.16 kg weight as described in the specification as originally filed on page 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 9776779 B2) in view of Wang et al. (US 9505893 B2).
Regarding claim 4, Campbell teaches a bottle closure assembly (abstract) comprising: a cap portion (Fig. 1 Part 16), a tether portion (Fig. 1 Part 20), and a retaining means portion (Fig. 1 Part 18, Col. 4 Lines 50-54 - see "tamper band"), the cap portion being molded (Col. 4 Lines 52-53) to reversibly 

    PNG
    media_image1.png
    569
    448
    media_image1.png
    Greyscale

Campbell Fig. 1
Campbell does not teach the cap portion, optionally the tether portion, and optionally the retaining means portion are made from a polyethylene homopolymer composition comprising: (1) 95 to 5 wt.% of a first ethylene homopolymer having a density of from 0.950 to 0.975 g/cm3; and (II) 5 to 95 wt.% of a second ethylene homopolymer having a density of from 0.950 to 0.975 g/cm3, wherein the 2 of the second ethylene homopolymer to the melt index I2 of the first ethylene homopolymer is at least 10.
Wang teaches a bottle closure made from a polyethylene homopolymer composition (Col. 1 Lines 5-11 - see "interpolymer" and Col. 15 Lines 47-51, Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer"). Wang teaches that the ethylene interpolymer materials are suitable for making a wide variety of molded articles that include caps, lids, bottles, bottle cap liners, and dispensing closures having living hinges (Wang, Col. 1 Lines 5-43, Col. 6 Lines 65-67, Col. 7 Lines 1-50); therefore, Wang’s ethylene interpolymer materials are considered to be suitable for forming molded bottle closure assembly components such as caps, tethers, and retaining means. Wang further teaches the ethylene homopolymer composition comprising: (1) 15-60 wt.% of a first ethylene homopolymer (Col 3 Lines 22-25 - see "interpolymer" and Col. 15 Lines 47-51 - see "interpolymer" and "homopolymer") having a density of from .875 to 0.975 g/cm3(Col 15 Lines 55-59) and (II) 30-85 wt.% (Col. 3 Lines 27-30), of a second ethylene homopolymer (Col 3 Lines 27-30 - see "interpolymer" and Col. 16 Lines 61-64 - see "interpolymer" and "homopolymer") having a density of from 0.91 to 0.975 g/cm3 (Col. 16 Lines 61 – Col. 17 Line 6). Wang’s first and second ethylene interpolymer content ranges are completely encompassed within the claimed ranges of 95-5 wt.% and 5-95 wt.%, respectively. Therefore, Wang’s content ranges satisfy the claimed ranges (see MPEP 2131.03). Wang’s first and second ethylene interpolymer density ranges completely encompass the claimed ranges of 0.950 to 0.975 and 0.950 to 0.975, respectively. Therefore, Wang’s density ranges establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I). Wang further teaches the ratio of the melt index I2 of the second ethylene homopolymer to the melt index I2 of the first ethylene homopolymer is at least 10 (Col. 16 Lines 39-53 and Col. 18 Lines 5-16). Wang teaches the first ethylene homopolymer having a melt index I2 of .01 to 1 dg/min (Col. 16 Lines 39-53) and a melt index I2 of .6 to 1000 dg/min (Col. 18 Lines 5-16). This results in a melt index ratio of the second ethylene polymer to the first ethylene homopolymer 
Since Campbell and Wang both disclose a bottle closure made out of plastic materials that are moldable (Campbell Col. 4 Lines 65-66 and Col. 4 Lines 48-54 and Wang Col. 1 Lines 5-11 and Col. 1 Lines 22-30), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polyethylene composition of Wang to create the bottle closure of Campbell. This would allow the bottle closure to have improved properties (Wang, Col. 1 Lines 5-11), such as stiffer caps and closures that allow the manufacture of thinner and lighter weight caps and closures to improve sustainability, have higher heat deflection temperatures to expand the upper use temperature of the caps, faster crystallization rates to allow higher production rates, and improved environmental stress crack resistance (Wang, Col. 1 Lines 31-43).
Regarding claim 5, modified Campbell teaches the elements of the bottle closure assembly as discussed above for claim 4. Modified Campbell further teaches that the tether portion is an elongated tether portion (Campbell, Fig. 1 Part 20). Page 12 of the instant specification discloses that an elongated tether portion will have at least one dimension (length) which is larger than at least one other dimension (width or height/thickness) or vice versa. Figure 1 part 20 of Campbell represents the tether portion and clearly shows a dimension (length) which is larger than at least one other dimension (width or height/thickness). Modified Campbell further teaches the cap portion, tether portion, and retaining means portion are integrally molded (Campbell, Col. 4 Lines 48-54).
Regarding claim 6, modified Campbell teaches the elements of the bottle closure assembly as discussed above for claim 5. Modified Campbell further teaches the retaining means portion is a retaining collar portion (Campbell, Fig. 1 Part 18, Col. 4 Lines 50-54 - see "tamper band").
Regarding claim 7, modified Campbell teaches the elements of the bottle closure assembly as discussed above for claim 5. Modified Campbell further teaches the elongated tether portion comprises .
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:00-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782